



AMENDMENT TO LOCK-UP AGREEMENT


Reference is made to a certain Lock-Up Agreement dated as of December 6, 2017
(the "Lock-Up Agreement"), between the undersigned shareholder ("Shareholder")
and Apollo Medical Holdings, Inc., a Delaware corporation ("Apollo").
Capitalized terms used but not otherwise defined herein shall have the same
meanings given to such terms in the Lock-Up Agreement.


For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Apollo and Shareholder agree that the expiration date of the
"First Lock-Up Period" (as defined in the Lock Up Agreement) is hereby extended
to and including September 30, 2019. Except as expressly amended above, all of
the terms and conditions of the Lock-Up Agreement remain unchanged and in full
force and effect.


AGREED:








"Apollo"     "Shareholder"




By:        _______________________________
Mitchell Kitayama
Lead Independent Committee Director
 
By:
Eric Chin
Chief Financial Officer






